 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
     CAROLINA CASTANEDA,                          )    Case No. CV 18-07587-JEM
12                                                )
                                 Plaintiff,       )
13                                                )    MEMORANDUM OPINION AND ORDER
                  v.                              )    AFFIRMING DECISION OF THE
14                                                )    COMMISSIONER OF SOCIAL SECURITY
   ANDREW M. SAUL,                                )
15 Commissioner of Social Security,               )
                                                  )
16                               Defendant.       )
                                                  )
17
                                              PROCEEDINGS
18
           On August 30, 2018, Carolina Castaneda (“Plaintiff” or “Claimant”) filed a complaint
19
     seeking review of the decision by the Commissioner of Social Security (“Commissioner”)
20
     denying Plaintiff’s application for Supplemental Security Income benefits. (Dkt. 1.) The
21
     Commissioner filed an Answer on May 7, 2019. (Dkt. 26.) Plaintiff filed her Memorandum in
22
     support of the Complaint on May 20, 2019 (Dkt. 28) and on June 24, 2019, Def endant filed its
23
     Memorandum in support of its Answer. (Dkt. 29.) The matter is now ready for decision.
24
           Pursuant to 28 U.S.C. § 636(c), both parties consented to proceed bef ore this
25
     Magistrate Judge. After reviewing the pleadings, transcripts, and administrative record (“AR”),
26
     the Court concludes that the Commissioner’s decision must be affirmed and this case
27
     dismissed with prejudice.
28
 1                                           BACKGROUND

 2         Plaintiff is a 43 year-old female who applied for Supplemental Security Income on

 3 November 26, 2014, alleging disability beginning December 1, 2012. (AR 13.) The ALJ

 4 determined that Plaintiff has not engaged in substantial gainful activity since November 26,

 5 2014, the application date. (AR 16.)

 6         Plaintiff’s claim was denied initially on April 13, 2015, and on reconsideration on Aug ust

 7 3, 2015. (AR 13.) Plaintiff filed a timely request for hearing, which was held before

 8 Administrative Law Judge (“ALJ”) Edward T. Bauer on November 28, 2016, in Pasadena,

 9 California. (AR 13.) Plaintiff appeared and testified at the hearing and was represented by

10 counsel. (AR 13.) Vocational expert (“VE”) Corinne Porter also appeared at the hearing

11 telephonically and testified. (AR 13.)

12         The ALJ issued an unfavorable decision on September 13, 2017. (AR 13-25.) The

13 Appeals Council denied review on June 1, 2018. (AR 3-5.)

14                                      STANDARD OF REVIEW

15         Under 42 U.S.C. § 405(g), this Court reviews the ALJ’s decision to determine whether

16 the ALJ’s findings are supported by substantial evidence and free of legal error. Smolen v.

17 Chater, 80 F.3d 1273 , 1279 (9th Cir. 1996); see also DeLorm e v. Sullivan, 924 F.2d 841, 846

18 (9th Cir. 1991) (ALJ’s disability determination must be supported by substantial evidence and

19 based on the proper legal standards).

20         Substantial evidence means “‘more than a mere scintilla,’ but less than a

21 preponderance.” Saelee v. Chater, 94 F.3d 520, 521-22 (9th Cir. 1996) (quoting Richardson v.

22 Perales, 402 U.S. 389, 401 (1971)). Substantial evidence is “such relevant evidence as a

23 reasonable mind might accept as adequate to support a conclusion.” Richardson, 402 U.S. at

24 401 (internal quotation marks and citation omitted).

25         This Court must review the record as a whole and consider adverse as well as

26 supporting evidence. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). W here

27 evidence is susceptible to more than one rational interpretation, the ALJ’s decision m ust be

28 upheld. Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

                                                     2
 1 “However, a reviewing court must consider the entire record as a whole and may not affirm

 2 simply by isolating a ‘specific quantum of supporting evidence.’” Robbins, 466 F.3d at 882

 3 (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)); see also Orn v. Astrue, 495

 4 F.3d 625, 630 (9th Cir. 2007).

 5                                  THE SEQUENTIAL EVALUATION

 6         The Social Security Act defines disability as the “inability to engage in any substantial

 7 gainful activity by reason of any medically determinable physical or mental impairment which

 8 can be expected to result in death or . . . can be expected to last for a continuous period of not

 9 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Commissioner has

10 established a five-step sequential process to determine whether a claimant is disabled. 20

11 C.F.R. §§ 404.1520, 416.920.

12         The first step is to determine whether the claimant is presently engaging in substantial

13 gainful activity. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). If the claimant is engaging

14 in substantial gainful activity, disability benefits will be denied. Bowen v. Yuckert, 482 U.S. 137,

15 140 (1987). Second, the ALJ must determine whether the claimant has a severe impairment or

16 combination of impairments. Parra, 481 F.3d at 746. An impairment is not severe if it does not

17 significantly limit the claimant’s ability to work. Smolen, 80 F.3d at 1290. Third, the ALJ must

18 determine whether the impairment is listed, or equivalent to an impairment listed, in 20 C.F.R.

19 Pt. 404, Subpt. P, Appendix I of the regulations. Parra, 481 F.3d at 746. If the impairment

20 meets or equals one of the listed impairments, the claimant is presumptively disabled. Bowen,

21 482 U.S. at 141. Fourth, the ALJ must determine whether the impairment prevents the

22 claimant from doing past relevant work. Pinto v. Massanari, 249 F.3d 840, 844-45 (9th Cir.

23 2001). Before making the step four determination, the ALJ first must determine the claimant’s

24 residual functional capacity (“RFC”). 20 C.F.R. § 416.920(e). The RFC is “the most [one] can

25 still do despite [his or her] limitations” and represents an assessment “based on all the relevant

26 evidence.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). T he RFC must consider all of the

27 claimant’s impairments, including those that are not severe. 20 C.F.R. §§ 416.920(e),

28 416.945(a)(2); Social Security Ruling (“SSR”) 96-8p.

                                                     3
 1         If the claimant cannot perform his or her past relevant work or has no past relevant work,

 2 the ALJ proceeds to the fifth step and must determine whether the impairment prevents the

 3 claimant from performing any other substantial gainful activity. Moore v. Apfel, 216 F.3d 864,

 4 869 (9th Cir. 2000). The claimant bears the burden of proving steps one through four,

 5 consistent with the general rule that at all times the burden is on the claimant to establish his or

 6 her entitlement to benefits. Parra, 481 F.3d at 746. Once this prima facie case is established

 7 by the claimant, the burden shifts to the Commissioner to show that the claimant may perform

 8 other gainful activity. Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). T o support

 9 a finding that a claimant is not disabled at step five, the Commissioner must provide evidence

10 demonstrating that other work exists in significant numbers in the national economy that the

11 claimant can do, given his or her RFC, age, education, and work experience. 20 C.F.R.

12 § 416.912(g). If the Commissioner cannot meet this burden, then the claimant is disabled and

13 entitled to benefits. Id.

14                                         THE ALJ DECISION

15         In this case, the ALJ determined at step one of the sequential process that Plaintiff has

16 not engaged in substantial gainful activity since November 26, 2014, the application date. (AR

17 16.)

18         At step two, the ALJ determined that Plaintiff has the following medically determinable

19 severe impairments: left below the knee amputation fitted with prosthesis, chondromalacia of

20 the left knee, degenerative disc disease of the cervical spine, and depression. (AR 16.)

21         At step three, the ALJ determined that Plaintiff does not have an impairment or

22 combination of impairments that meets or medically equals the severity of one of the listed

23 impairments. (AR 16-19.)

24         The ALJ then found that Plaintiff had the RFC capacity to do the following:

25         Claimant can lift and carry 20 pounds occasionally and 10 pounds frequently,

26         stand and walk a combined two hours in an eight-hour workday, and sit for six

27         hours in an eight-hour workday. She can frequently reach with her bilateral upper

28         extremities in all directions, and frequently handle, finger, and feel. She can

                                                     4
 1         frequently push and pull with her bilateral upper extremities. She can

 2         occasionally push and pull with her right lower extremity, but never push and pull

 3         with her left lower extremity. Claimant can occasionally climb ramps and stairs,

 4         but never climb ladders, ropes, or scaffolds. Claimant can occasionally balance,

 5         stoop, kneel, and crouch, but never crawl. Claimant can have occasional

 6         exposure to hazards, such as heights and dangerous machinery, humidity,

 7         wetness, pulmonary irritants, and vibrations, with no exposure to extreme heat

 8         and cold. Claimant can tolerate moderate (office) noise. In addition, Claimant is

 9         limited to understanding and carrying out one and two-step tasks.

10 (AR 19-23.) In determining the above RFC, the ALJ made a determination that Plaintiff’s

11 subjective symptom allegations were “not entirely consistent” with the medical evidence and

12 other evidence of record. (AR 20.)

13         At step four, the ALJ found that Plaintiff is not able to perform any of her past relevant

14 work as an employment representative. (AR 23.) The ALJ, however, also found at step five

15 that, considering Claimant’s age, education, work experience, and RFC, there are jobs that

16 exist in significant numbers in the national economy that Claimant can perform, including the

17 jobs of order clerk, telephone quotation clerk, and addressor. (AR 24-25.)

18         Consequently, the ALJ found that Claimant is not disabled within the meaning of the

19 Social Security Act. (AR 25.)

20                                            DISCUSSION

21         The ALJ decision must be affirmed. The ALJ’s RFC for the relevant period is supported

22 by substantial evidence. The ALJ properly considered the medical evidence supporting the

23 ALJ’s RFC. The ALJ properly discounted Plaintiff’s subjective symptom allegations. The ALJ’s

24 non-disability determination is supported by substantial evidence and free of legal error.

25 I.      THE ALJ’S RFC IS SUPPORTED BY SUBSTANTIAL EVIDENCE

26         Plaintiff contends that she is disabled, but the ALJ’s RFC f or a reduced range of light

27 work limited to carrying out simple one and two step tasks is supported by substantial evidence.

28

                                                     5
 1         A.     The ALJ Properly Considered The Medical Evidence

 2         The ALJ’s RFC is supported by the medical evidence.

 3                1.     Relevant Federal law

 4         The ALJ’s RFC is not a medical determination but an administrative finding or legal

 5 decision reserved to the Commissioner based on consideration of all the relevant evidence,

 6 including medical evidence, lay witnesses, and subjective symptoms. See SSR 96-5p; 20

 7 C.F.R. § 1527(e). In determining a claimant’s RFC, an ALJ must consider all relevant evidence

 8 in the record, including medical records, lay evidence, and the effects of symptoms, including

 9 pain reasonably attributable to the medical condition. Robbins, 446 F.3d at 883.

10         In evaluating medical opinions, the case law and regulations distinguish among the

11 opinions of three types of physicians: (1) those who treat the claimant (treating physicians); (2)

12 those who examine but do not treat the claimant (examining physicians); and (3) those who

13 neither examine nor treat the claimant (non-examining, or consulting, physicians). See 20

14 C.F.R. §§ 404.1527, 416.927; see also Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). In

15 general, an ALJ must accord special weight to a treating physician’s opinion because a treating

16 physician “is employed to cure and has a greater opportunity to know and observe the patient

17 as an individual.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation om itted). If

18 a treating source’s opinion on the issues of the nature and severity of a claimant’s impairments

19 is well-supported by medically acceptable clinical and laboratory diagnostic techniques, and is

20 not inconsistent with other substantial evidence in the case record, the ALJ must give it

21 “controlling weight.” 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

22         Where a treating doctor’s opinion is not contradicted by another doctor, it may be

23 rejected only for “clear and convincing” reasons. Lester, 81 F.3d at 830. However, if the

24 treating physician’s opinion is contradicted by another doctor, such as an examining physician,

25 the ALJ may reject the treating physician’s opinion by providing specific, legitimate reasons,

26 supported by substantial evidence in the record. Lester, 81 F.3d at 830-31; see also Orn, 495

27 F.3d at 632; Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). W here a treating

28 physician's opinion is contradicted by an examining professional’s opinion, the Commissioner

                                                    6
 1 may resolve the conflict by relying on the examining physician’s opinion if the examining

 2 physician’s opinion is supported by different, independent clinical findings. See Andrews v.

 3 Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); Orn, 495 F.3d at 632. Sim ilarly, to reject an

 4 uncontradicted opinion of an examining physician, an ALJ must provide clear and convincing

 5 reasons. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). If an examining physician’s

 6 opinion is contradicted by another physician’s opinion, an ALJ must provide specific and

 7 legitimate reasons to reject it. Id. However, “[t]he opinion of a non-examining physician cannot

 8 by itself constitute substantial evidence that justifies the rejection of the opinion of either an

 9 examining physician or a treating physician”; such an opinion may serve as substantial
10 evidence only when it is consistent with and supported by other independent evidence in the

11 record. Lester, 81 F.3d at 830-31; Morgan, 169 F.3d at 600.

12                2.     Analysis

13         Plaintiff Catalina Castaneda had a below left knee amputation due to an auto accident in

14 2006. (AR 20, 39.) She wears a prosthesis. (AR 20.) Plaintiff alleges problems lifting,

15 walking, sitting, squatting, bending, kneeling, standing, reaching, and climbing stairs. (AR 19.)

16 She also alleges problems concentrating, using her memory, completing tasks, understanding,

17 following instructions, and getting along with others. (AR 19.)

18         The ALJ did find that Plaintiff has the medically determinable severe impairments of left

19 below the knee amputation fitted with prosthesis, chondromalacia of the left knee, degenerative

20 disc disease of the cervical spine, and depression. (AR 16.) Notwithstanding these

21 impairments, the ALJ assessed Plaintiff with a reduced range of light work RFC limited to

22 understanding and carrying out one and two step tasks. (AR 19.) With this RFC, the ALJ

23 found that Plaintiff can perform work in the national economy (AR 24) and thus was not

24 disabled. (AR 25.)

25         The ALJ’s physical RFC is supported by substantial evidence. Plaintiff underwent a

26 consulting examination in January 2017 with Dr. Richard Pollis, who is a Board certified

27 orthopedic surgeon. (AR 20, 646-648.) He reported that Plaintif f had difficulty rising from a

28 chair, an abnormal gait and left side limp, as well as tenderness in her neck with some

                                                      7
 1 limitation in range of motion. (AR 20.) Plaintiff, however, had no tenderness and full range of

 2 motion in her spine and normal range of motion in her upper and lower extremities, with a well

 3 healed below the knee amputation stump. (AR 20.) She had 5/5 motor strength and intact

 4 sensation throughout and normal reflexes. (AR 20.) Dr. Pollis assessed a reduced range of

 5 light work RFC limited to two hours standing and walking in an eight hour workday. (AR 20.)

 6 The ALJ gave Dr. Pollis’ opinion great weight, noting that Plaintiff’s RFC falls between light and

 7 sedentary work as she is capable of lifting 20 pounds occasionally but not able to engage in six

 8 hours of walking and standing normally required for light work. (AR 20.)

 9         The ALJ also relied on the March 2015 opinion of consulting examiner Dr. Sean To, who

10 opined Plaintiff can perform light work. (AR 21, 419-28.) The ALJ found that Dr. To overstated

11 Plaintiff’s ability to stand and walk, but Dr. To did find that Plaintiff had no cervical or

12 thoracolumnar spine tenderness or reduction in range of motion in her upper and lower

13 extremities, 5/5 motor strength, and mildly tender left knee. (AR 21.) She ambulated with a

14 slight limp but with no need for an assistive device other than her prosthesis. (AR 21.) State

15 agency reviewing physicians Dr. Berry and Dr. Sohn also assessed Plaintiff with a light work

16 RFC. (AR 21, 76-78, 91-92.)

17         The objective medical evidence also supports the ALJ’s RFC. Treatment notes showed

18 an intact neurological system and normal distal strength and sensation. (AR 20.) A March

19 2016 left knee X-ray revealed a below the knee amputation without evidence of cortical

20 erosions or irregularity and preserved joint spaces. (AR 20.) In July 2016, Plaintiff had a

21 normal gait. (AR 20.) In May 2017, she had a compensated gait. (AR 20.) The ALJ cited to

22 numerous records indicating Plaintiff could ambulate effectively with a normal gait and even

23 with a compensated gait. (AR 17, 20, 424, 502, 671.)

24         The only contrary evidence is the opinion of Dr. Marco Zaledo, who opined that Plaintiff

25 could perform less than sedentary work and would miss work more than three days a month.

26 (AR 21, 440-442.) The ALJ gave this check box opinion little weight because Dr. Zaledo gave

27 no explanation for his assessment and provided no supporting diagnostic or objective

28 evidence. (AR 21.) See Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996) (ALJ properly

                                                       8
 1 rejected check box opinion that did not have any explanation or basis). His opinion, moreover,

 2 is undermined by the record as a whole, particularly the opinion of Dr. Pollis. (AR 21.) An ALJ

 3 may reject a treating physician’s opinion if it is conclusory and brief, does not have supportive

 4 evidence, and is unsupported by the record as a whole. Batson v. Comm’r, 359 F.3d 1190,

 5 1195 and n.3 (9th Cir. 2004); Bayliss, 427 F.3d a 1216. Also, the contradictory opinions of

 6 other physicians provide specific, legitimate reasons for rejecting a physician’s opinion.

 7 Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). T he ALJ rejected the opinion of Dr.

 8 Zaledo for specific, legitimate reasons supported by substantial evidence.

 9         The ALJ’s mental RFC also is supported by substantial evidence. In March 2015,

10 psychiatrist Dr. Monika Chaudry opined Plaintiff had no limitations in understanding and

11 carrying out simple one or two step instructions but moderate impairment in carrying out

12 complex instructions. Dr. Chaudry found Plaintiff was cooperative with normal, intact memory.

13 (AR 22.) Treatment records indicate Plaintiff had normal memory, normal insight and

14 judgment, and appropriate mood and affect. (AR 22.) Two State agency reviewers, Dr. Covey

15 and Dr. Balson, opined Plaintiff could perform simple, repetitive, and detailed tasks, but not

16 complex tasks. (AR 21, 78-80, 88-89.) Plaintiff routinely had normal mental status exams.

17 (AR 22, 495, 502, 671, 679.) The ALJ included in the RFC Dr. Chaudry’s limitation to

18 understanding and carrying out simple one or two step instructions. (AR 22.)

19         The ALJ properly considered the medical evidence in formulating Plaintiff’s RFC.

20         B.     The ALJ Properly Discounted Plaintiff’s Subjective Symptom Allegations

21         Plaintiff contends that the ALJ erred in discounting Plaintiff’s subjective symptom

22 allegations. The Court disagrees.

23                1.     Relevant Federal Law

24         The test for deciding whether to accept a claimant’s subjective symptom testimony turns

25 on whether the claimant produces medical evidence of an impairment that reasonably could be

26 expected to produce the pain or other symptoms alleged. Bunnell v. Sullivan, 947 F.2d 341,

27 346 (9th Cir. 1991); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998); Sm olen, 80

28 F.3d at 1281-82 esp. n.2. The Commissioner may not discredit a claimant’s testimony on the

                                                    9
 1 severity of symptoms merely because they are unsupported by objective medical evidence.

 2 Reddick, 157 F.3d at 722; Bunnell, 947 F.2d at 343, 345. If the ALJ finds the claimant’s pain

 3 testimony not credible, the ALJ “must specifically make findings which support this conclusion.”

 4 Bunnell, 947 F.2d at 345. The ALJ must set forth “findings sufficiently specific to permit the

 5 court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony.” Thomas v.

 6 Barnhart, 278 F.3d at 958; see also Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001);

 7 Bunnell, 947 F.2d at 345-46. Unless there is evidence of malingering, the ALJ can reject the

 8 claimant’s testimony about the severity of a claimant’s symptoms only by offering “specific,

 9 clear and convincing reasons for doing so.” Smolen, 80 F.3d at 1283-84; see also Reddick,
10 157 F.3d at 722. The ALJ must identify what testimony is not credible and what evidence

11 discredits the testimony. Reddick, 157 F.3d at 722; Smolen, 80 F.3d at 1284.

12                2.     Analysis

13         In determining Plaintiff’s RFC, the ALJ concluded that Plaintiff’s medically determinable

14 impairments reasonably could be expected to cause the alleged symptoms. (AR 20.) The ALJ,

15 however, also found that Plaintiff’s statements regarding the intensity, persistence, and limiting

16 effects of these symptoms are “not entirely consistent” with the medical evidence and other

17 evidence of record. (AR 20.) Because the ALJ did not make any finding of malingering, he

18 was required to provide clear and convincing reasons supported by substantial evidence for

19 discounting Plaintiff’s credibility. Smolen, 80 F.3d at 1283-84; Tommasetti v. Astrue, 533 F.3d

20 1035, 1039-40 (9th Cir. 2008). The ALJ did so.

21         First, the ALJ found that the objective medical evidence was inconsistent with Plaintiff’s

22 alleged disabling symptoms. (AR 22.) An ALJ is permitted to consider whether there is a lack

23 of medical evidence to corroborate a claimant’s alleged symptoms so long as it is not the only

24 reason for discounting a claimant’s subjective symptom allegations. Burch v. Barnhart, 400

25 F.3d 676, 680-81 (9th Cir. 2005). As noted above, the opinions of Dr. Pollis, Dr. To, Dr. Berry,

26 Dr. Sohn, Dr. Chaudry, Dr. Covey, and Dr. Balson and the medical treatment records all

27 support the ALJ’s reduced range of light work RFC.

28

                                                    10
 1         Second, Plaintiff has received no treatment or conservative treatment for her pain and

 2 other impairments. (AR 22.) An ALJ may consider conservative treatment in evaluating a

 3 claimant’s subjective symptom allegations. Tommasetti, 533 F.3d at 1039. Minimal and

 4 conservative treatment is powerful evidence that a claimant is not as impaired as claimed.

 5 Parra, 481 F.3d at 750-751. Although Plaintiff complained of pain, she was treated

 6 conservatively with medication. Warre v. Comm’r of Soc. Sec., 439 F.3d 1001, 1006 (9th Cir.

 7 2006) (impairments that can be controlled with medication are not disabling). The ALJ found

 8 no evidence of Plaintiff undergoing physical therapy, pain relief injections, surgical intervention,

 9 or ongoing adjustment of her prosthesis. (AR 22.) She appeared at the hearing in a
10 wheelchair, but there is no record of a wheelchair being prescribed. (AR 22.) Indeed, Dr. To

11 and Dr. Pollis specifically found that Plaintiff did not need an assistive device to ambulate. (AR

12 21, 424, 652, 656.) Also, Plaintiff has no history of admission to a psychiatric unit and has not

13 received psychotherapy, treatment, or other interventions in a mental health history. (AR 22.)

14 There is no history of receiving outpatient services, counseling, therapy, or other mental health

15 services from a psychiatrist, counselor, or mental health professional. (AR 22.)

16         Third, the ALJ found that Plaintiff’s daily activities were inconsistent with disabling

17 limitations, which is a legitimate consideration in evaluating a claimant’s subjective symptom

18 allegations. Bunnell, 947 F.2d at 345-46. Plaintif f’s daily activities include preparing simple

19 meals, sweeping, washing dishes, walking, riding a bicycle, using public transportation, and

20 shopping in stores. (AR 22-23.)

21         The ALJ properly discounted Plaintiff’s subjective symptom allegations for clear and

22 convincing reasons supported by substantial evidence.

23         C.     Other Issues Regarding Plaintiff’s RFC

24         Plaintiff raises other issues regarding the ALJ’s reduced range of light work RFC for

25 Plaintiff. None provide any basis for rejecting or modifying the ALJ’s RFC.

26         First, Plaintiff mentions a number of doctors’ visits and records from 2018 and 2019.

27 (Dkt. 28:1-6.) The ALJ decision, however, is dated September 13, 2017. (AR 25.) For new

28 evidence to be considered after an ALJ decision, it must be new, material, and relate “to the

                                                     11
 1 period on or before the date of the hearing decision.” 20 C.F.R. § 416.1470(a)(5). The

 2 appropriate remedy here in regard to post-decision medical evidence is to file a new

 3 application. 20 C.F.R. § 416.1470(c).

 4         Second, records regarding general relief cannot establish disability under Social Security

 5 20 C.F.R. § 416.904.

 6         Third, Plaintiff does not indicate that any doctor assessed her with limitations greater

 7 than those found by the ALJ.

 8                                                 ***

 9         The ALJ’s RFC is supported by substantial evidence.

10         The ALJ’s non-disability determination is supported by substantial evidence and free of

11 legal error.

12                                               ORDER

13         IT IS HEREBY ORDERED that Judgment be entered affirming the decision of the

14 Commissioner of Social Security and dismissing this case with prejudice.

15

16 DATED: December 18, 2019                                 /s/ John E. McDermott
                                                           JOHN E. MCDERMOTT
17                                                  UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                    12
